

115 HR 1818 IH: Big Cat Public Safety Act
U.S. House of Representatives
2017-03-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1818IN THE HOUSE OF REPRESENTATIVESMarch 30, 2017Mr. Denham (for himself, Mr. Jones, Mr. Farenthold, Mr. LoBiondo, Mr. Gaetz, Ms. Tsongas, Mr. Ross, and Mr. Johnson of Ohio) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Lacey Act Amendments of 1981 to clarify provisions enacted by the Captive Wildlife
			 Safety Act, to further the conservation of certain wildlife species, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Big Cat Public Safety Act. 2.Definitions (a)In generalSection 2 of the Lacey Act Amendments of 1981 (16 U.S.C. 3371) is amended—
 (1)by redesignating subsections (a) through (k) as subsections (b) through (l), respectively; and (2)by inserting before subsection (b) (as so redesignated) the following:
					
 (a)BreedThe term breed means to facilitate propagation or reproduction (whether intentionally or negligently), or to fail to prevent propagation or reproduction..
				(b)Conforming amendments
 (1)Consolidated Farm and Rural Development ActSection 349(a)(3) of the Consolidated Farm and Rural Development Act (7 U.S.C. 1997(a)(3)) is amended by striking section 2(a) and inserting section 2(b).
				(2)Lacey Act Amendments of 1981
 (A)Section 3(e)(2)(C) of the Lacey Act Amendments of 1981 (16 U.S.C. 3372(e)(2)(C)) is amended— (i)in clause (ii), by striking section 2(g) and inserting section 2(h); and
 (ii)in clause (iii), by striking section 2(g) and inserting section 2(h). (B)Section 7(c) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(c)) is amended by striking section 2(f)(2)(A) and inserting section 2(g)(2)(A).
 3.ProhibitionsSection 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372) is amended— (1)in subsection (a)—
 (A)in paragraph (2)— (i)in subparagraph (A), by striking the semicolon at the end and inserting ; or;
 (ii)in subparagraph (B)(iii), by striking ; or and inserting a semicolon; and (iii)by striking subparagraph (C); and
 (B)in paragraph (4), by striking (1) through (3) and inserting (1) through (3) or subsection (e); and (2)by amending subsection (e) to read as follows:
				
					(e)Captive wildlife offense
 (1)In generalIt is unlawful for any person to import, export, transport, sell, receive, acquire, or purchase in interstate or foreign commerce, or in a manner substantially affecting interstate or foreign commerce, or to breed or possess, any prohibited wildlife species.
 (2)Limitation on ApplicationParagraph (1) does not apply to— (A)an entity exhibiting animals to the public under a Class C license from the Department of Agriculture and that holds such license in good standing, if the entity—
 (i)has not been, and does not employ any person engaged in animal care who has been, convicted of or fined for an offense involving the abuse or neglect of any animal pursuant to any State, local, or Federal law;
 (ii)has not had, and does not employ any person who has had, a license or permit regarding the care, possession, exhibition, breeding, or sale of animals revoked or suspended by any State, local, or Federal agency, including the Department of Agriculture, within the preceding 3-year period;
 (iii)has not been cited by the Department of Agriculture under the Animal Welfare Act (7 U.S.C. 2131 et seq.) within the preceding 12-month period for any repeat violation for—
 (I)inadequate veterinary care; (II)handling that causes stress or trauma or a threat to public safety;
 (III)insufficient provisions of food or water; or (IV)failure to allow facility inspection;
 (iv)does not allow any individual other than a trained professional employee or contractor of the licensee (or an accompanying employee receiving professional training) or a licensed veterinarian (or an accompanying veterinary student) to come into direct physical contact with a prohibited wildlife species;
 (v)ensures that during public exhibition of a lion (Panthera leo), tiger (Panthera tigris), leopard (Panthera pardus), snow leopard (Uncia uncia), jaguar (Panthera onca), cougar (Puma concolor), or any hybrid thereof, the animal is at least 15 feet from members of the public unless there is a permanent barrier that prevents public contact or risk of contact;
 (vi)does not breed any prohibited wildlife species unless the breeding is conducted pursuant to a species-specific, publicly available, peer-reviewed population management plan developed according to established conservation science principles;
 (vii)maintains liability insurance in an amount of not less than $250,000 for each occurrence of property damage, bodily injury, or death caused by any prohibited wildlife species possessed by the person; and
 (viii)has a written plan that is made available to local law enforcement, State agencies and Federal agencies on request, for the quick and safe recapture or destruction of prohibited wildlife species in the event a prohibited wildlife species escapes, including, but not limited to, written protocols for training staff on methods of safe recapture of the escaped prohibited wildlife species;
 (B)a State college, university, or agency, or State-licensed veterinarian; (C)a wildlife sanctuary that cares for prohibited wildlife species, and—
 (i)is a corporation that is exempt from taxation under section 501(a) of the Internal Revenue Code of 1986 and described in sections 501(c)(3) and 170(b)(1)(A)(vi) of such Code;
 (ii)does not commercially trade in prohibited wildlife species, including offspring, parts, and byproducts of such animals;
 (iii)does not breed the prohibited wildlife species; (iv)does not allow direct contact between the public and prohibited wildlife species; and
 (v)does not allow the transportation and display of prohibited wildlife species off-site; (D)has custody of the prohibited wildlife species solely for the purpose of expeditiously transporting the prohibited wildlife species to a person described in this paragraph with respect to the species; or
 (E)an entity or individual that is in possession of a prohibited wildlife species that was born before the date of the enactment of the Big Cat Public Safety Act, and—
 (i)not later than 180 days after the date of the enactment of the Big Cat Public Safety Act, the entity or individual registers each individual animal of each prohibited wildlife species with the United States Fish and Wildlife Service;
 (ii)does not breed, acquire, or sell any prohibited wildlife species after the date of the enactment of such Act; and
 (iii)does not allow direct contact between the public and prohibited wildlife species.. 4.Penalties (a)Civil penaltiesSection 4(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(a)(1)) is amended—
 (1)by inserting (e), after (d),; and (2)by inserting , (e), after subsection (d).
 (b)Criminal penaltiesSection 4(d) of the Lacey Act Amendments of 1981 (16 U.S.C. 3373(d)) is amended— (1)in paragraph (1)(A), by inserting (e), after (d),;
 (2)in paragraph (1)(B), by inserting (e), after (d),; (3)in paragraph (2), by inserting (e), after (d),; and
 (4)by adding at the end the following:  (4)Any person who knowingly violates subsection (e) of section 3 shall be fined not more than $20,000, or imprisoned for not more than five years, or both. Each violation shall be a separate offense and the offense shall be deemed to have been committed not only in the district where the violation first occurred, but also in any district in which the defendant may have taken or been in possession of the prohibited wildlife species.
						.
 5.Forfeiture of prohibited wildlife speciesSection 5(a)(1) of the Lacey Act Amendments of 1981 (16 U.S.C. 3374(a)(1)) is amended by inserting bred, possessed, before imported, exported,. 6.AdministrationSection 7(a) of the Lacey Act Amendments of 1981 (16 U.S.C. 3376(a)) is amended by adding at the end the following:
			
 (3)The Secretary shall, in consultation with other relevant Federal and State agencies, promulgate any regulations necessary to implement section 3(e)..
		